                   Case 1:19-cr-00108-SPW Document 109 Filed 04/30/21 Page 1 of 7

                                  United States District Court
                                   DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE


 V.

                                                                          Case Number: CR 19-108-BLG-SPW-I
 JAMES ARMSTRONG HIGGINS                                                  USM Number: 17731-046
                                                                          Steven C. Babcock
                                                                          Dclcndanl's Atlorncy



THE DEFENDANT:
      pleaded guilty to count(s)                         1 and 2 of the Superseding Information
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                             Offense Ended    Count
 21:846=Cd.F Conspiracy To Possess With Intent To Distribute                                     06/03/2019       Is

 Methamphetamine.
 18:924C.F Possession Of A Firearm In Furtherance Of A Drug Trafficking Crime                    06/03/2019       2s
 and 18:924(D)Criminai Forfeiture.




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on count(s)
 Kl   The Indictment is dismissed on the motion of the United States

        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                             April 29. 2021
                                                             Date of Lniposition of Judgment




                                                             Signature of Judge

                                                             Susan P. Walters
                                                             United States District Judge
                                                             Name and Title of Judge


                                                             April 29, 2021
                                                             Date
Case 1:19-cr-00108-SPW Document 109 Filed 04/30/21 Page 2 of 7
Case 1:19-cr-00108-SPW Document 109 Filed 04/30/21 Page 3 of 7
Case 1:19-cr-00108-SPW Document 109 Filed 04/30/21 Page 4 of 7
Case 1:19-cr-00108-SPW Document 109 Filed 04/30/21 Page 5 of 7
Case 1:19-cr-00108-SPW Document 109 Filed 04/30/21 Page 6 of 7
Case 1:19-cr-00108-SPW Document 109 Filed 04/30/21 Page 7 of 7
